EXHIBIT (n)(2) Schedule A AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS May 2, 2011 Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund Eaton Vance Greater China Growth Fund Eaton Vance Atlanta Capital Focused Growth Fund Eaton Vance Multi-Cap Growth Fund Eaton Vance Atlanta Capital SMID-Cap Fund Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund Eaton Vance Focused Growth Opportunities Fund Eaton Vance Worldwide Health Sciences Fund Eaton Vance Focused Value Opportunities Fund Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipal Income Fund Eaton Vance New Jersey Limited Maturity Municipal Income Fund Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Eaton Vance New York Limited Maturity Municipal Income Fund Eaton Vance National Limited Maturity Municipal Income Fund Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Eaton Vance Managed Income Term Trust 2019 Municipals 2019 Investment Grade Corporates 2029 Municipals 2019 Investment Grade Non-Financial Corporates Eaton Vance Municipals Trust Eaton Vance Alabama Municipal Income Fund Eaton Vance National Municipal Income Fund Eaton Vance Arizona Municipal Income Fund Eaton Vance New Jersey Municipal Income Fund Eaton Vance Arkansas Municipal Income Fund Eaton Vance New York Municipal Income Fund Eaton Vance California Municipal Income Fund Eaton Vance North Carolina Municipal Income Fund Eaton Vance Connecticut Municipal Income Fund Eaton Vance Ohio Municipal Income Fund Eaton Vance Georgia Municipal Income Fund Eaton Vance Oregon Municipal Income Fund Eaton Vance Kentucky Municipal Income Fund Eaton Vance Pennsylvania Municipal Income Fund Eaton Vance Maryland Municipal Income Fund Eaton Vance Rhode Island Municipal Income Fund Eaton Vance Massachusetts Municipal Income Fund Eaton Vance South Carolina Municipal Income Fund Eaton Vance Michigan Municipal Income Fund Eaton Vance Tennessee Municipal Income Fund Eaton Vance Minnesota Municipal Income Fund Eaton Vance Virginia Municipal Income Fund Eaton Vance Missouri Municipal Income Fund Eaton Vance Municipals Trust II Eaton Vance High Yield Municipal Income Fund Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund Eaton Vance Tax-Advantaged Treasury-Linked Strategies Fund Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Income Fund Eaton Vance Multi-Strategy Absolute Return Fund Eaton Vance Build America Bond Fund Eaton Vance Parametric Structured Emerging Markets Fund Eaton Vance Emerging Markets Local Income Fund Eaton Vance Parametric Structured International Equity Fund Eaton Vance Floating-Rate Advantage Fund Eaton Vance Strategic Income Fund Eaton Vance Floating-Rate Fund Eaton Vance Tax-Managed Equity Asset Allocation Fund Eaton Vance Floating-Rate & High Income Fund Eaton Vance Tax-Managed Global Dividend Income Fund Eaton Vance Global Dividend Income Fund Eaton Vance Tax-Managed Growth Fund 1.1 Eaton Vance Global Macro Absolute Return Advantage Fund Eaton Vance Tax-Managed Growth Fund 1.2 Eaton Vance Global Macro Absolute Return Fund Eaton Vance Tax-Managed International Equity Fund Eaton Vance Government Obligations Fund Eaton Vance Tax-Managed Mid-Cap Core Fund Eaton Vance High Income Opportunities Fund Eaton Vance Tax-Managed Multi-Cap Growth Fund Eaton Vance International Multi-Market Local Income Fund Eaton Vance Tax-Managed Small-Cap Fund Eaton Vance Large-Cape Core Research Fund Eaton Vance Tax-Managed Small-Cap Value Fund Eaton Vance Low Duration Fund Eaton Vance Tax-Managed Value Fund Eaton Vance U.S. Government Money Market Fund Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II Eaton Vance Income Fund of Boston Eaton Vance Parametric Tax-Managed Emerging Markets Fund Eaton Vance Special Investment Trust Eaton Vance Balanced Fund Eaton Vance Parametric Option Absolute Return Strategy Fund Eaton Vance Commodity Strategy Fund Eaton Vance Real Estate Fund Eaton Vance Dividend Builder Fund Eaton Vance Risk-Managed Equity Option Income Fund Eaton Vance Enhanced Equity Option Income Fund Eaton Vance Short Term Real Return Fund Eaton Vance Equity Asset Allocation Fund Eaton Vance Small-Cap Fund Eaton Vance Greater India Fund Eaton Vance Small-Cap Value Fund Eaton Vance Investment Grade Income Fund Eaton Vance Special Equities Fund Eaton Vance Large-Cap Growth Fund Eaton Vance Tax-Advantaged Bond Strategies Real Return Fund Eaton Vance Large-Cap Value Fund A-2
